


Exhibit 10.5

SECOND AMENDMENT TO LEASE This SECOND AMENDMENT TO LEASE ("Amendment") is made
as of September ., , 2014, between RREF II FREEWAY ACQUISITIONS, LLC, a Delaware
limited liability company ("Landlord"), and ITERIS, INC., a Delaware corporation
("Tenant"), with reference to the following: RECITALS A. Tenant and Landlord's
predecessor-in-interest, Crown Carnegie Associates, LLC, a Delaware limited
liability company ("Crown") are parties to that certain Office Lease, dated as
of May 24, 2007 ("Original Lease"), pursuant to which Tenant leased from Crown
certain office space within the office building at 1700 E. Carnegie Avenue,
Suites 100 & 200, Santa Ana, California, as more particularly described in the
Lease ("Premises") within the complex known as Freeway Corporate Park
("Development"); B. Landlord acquired the Development, including the Premises,
from Crown on or about May 30, 2013; C. Landlord and Tenant amended the Original
Lease pursuant to that certain First Amendment to Lease, dated February 21, 2014
("First Amendment", and collectively with the Original Lease, the "Lease"); and
D. Landlord and Tenant desire to further amend the Lease upon the terms and
conditions set forth herein. NOW, THEREFORE, for good, valuable and sufficient
consideration received, Landlord and Tenant hereby agree as follows: Terms. All
capitalized terms used but not defined herein shall have the meaning given to 1.
them in the Lease. 2. Parking Spaces; Fenced Area. The Fenced Area, as defined
in Section 8.3 of the Original Lease, shall be increased by four (4) parking
spaces for use by another tenant within the Building, Bendix Commercial Vehicle
Systems, LLC ("Bendix"). Bendix shall also be assigned two (2) ofthe eighteen
(18) existing spaces within the fenced area. Except as maybe otherwise agreed
between Tenant and Bendix (and subject to Landlord approval), Tenant shall
continue to have the right to use only sixteen (16) parking spaces within the
Fenced Area. The expansion of the Fenced Area shall be made at Bendix's sole
cost and expense. Tenant shall provide Bendix with access to the Fenced Area.
Exhibit F to the Original Lease depicting the Fenced Area, Test Lane, Test
Target Area and the Parking Lot is hereby deleted and replaced with attached
Exhibit f. All other terms related to parking spaces and the Parking Lot remain
unchanged. 3. Lease Unchanged and Complete. Except as changed by this Amendment,
the Lease remains unchanged and contains the entire agreement of Landlord and
Tenant with respect to the Premises. Landlord and Tenant each represent and
warrant it does not believe or claim there are 1 9010\091\iteris\2nd am to
lease-3.doc

[g102302kei001.gif]

 



any oral or written agreements between Landlord and Tenant relating to the
Premises, and that it is not relying on any agreements relating to the Premises,
other than those agreements contained in the Lease as amended by this Amendment.
4. Authority.Each person signing this Amendment on behalf of Landlord or Tenant
represents and warrants that that party has duly authorized him or her to
execute and deliver this Amendment and by so doing to bind that party. 5.
Counterparts. This Amendment may be signed in any number of counterparts, each
of which shall constitute one and the same instrument. [Signatures on following
page] 2 9010\091\iteris\2nd am to lease-3.doc

[g102302kei002.gif]

 



IN WTINESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first set forth above. "LANDLORD" RREF IIFREEWAY ACQUISITIONS, LLC, a
Delaware limited liability company RREF IT REI, LP, a Delaware limited
partnership, its Sole Member By: By: Rialto Partners GP II, LLC, a Delaware
limited liability company, its General Partner · By: Rialto Capital Advisors,
LLC, a Delaware limited liability company, its Attorney in fact By: , Name:
_;"'=b;...;:\....:J...!....!C:::::l:.r.!.....=: +---­ _ lr ehx" Title: "TENANT"
ITERIS, INC., a Delaware corporation Assistant Secretary 3 9010\091\iteris\2nd
am to lease-3.doc

[g102302kei003.gif]

 



"Exhibit F" Silt PLIM A-0.4

[g102302kei004.gif]

 
